Citation Nr: 1547332	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  15-29 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral pes planus.  

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability. 

4. Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from August 1954 to August 1958.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the St. Louis, Missouri Department of Veterans Affairs Regional Office (RO).  

The issue of entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected right hydrocele has been raised by the record in a May 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. An unappealed March 1996 decision denied the Veteran's request to reopen his claims for service connection for a low back disability and bilateral pes planus.  

2. The evidence associated with the claims file subsequent to the March 1996 rating decision is cumulative or redundant of the evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability or bilateral pes planus.

3. An unappealed November 1958 decision denied service connection for a left knee disability.  

4. Evidence received since the November 1958 denial, with regard to the left knee,  includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection a left knee disability.


CONCLUSIONS OF LAW

1. New and material evidence has not been received to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2. New and material evidence has not been received to reopen a claim of entitlement to service connection for bilateral pes planus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. New and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim. VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103 ,5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. When providing the notice, it is necessary for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the new and material evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits. 38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claim.  The record shows that the Veteran was mailed a letter in March 2014 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The March 2014 letter also provided the Veteran with the reasons for the prior denial and the unique character of the new and material evidence that must be presented.

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service medical records are of record.  VA and private treatment records have been obtained.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

The Board acknowledges that the Veteran has not been provided a VA examination in response to the claims to reopen a previously denied claim of entitlement to service connection for a low back disability and bilateral pes planus.  However, VA has no obligation to provide an examination or obtain an opinion if new and material evidence has not been presented.  38 C.F.R. § 3.159(c)(4) (2015).

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

A November 1958 rating decision denied entitlement to service connection for a low back disability and bilateral pes planus based on a finding that there was no evidence of in-service incurrence or aggravation; entitlement to service connection for "pain in joints" [which included the bilateral knees] was denied based on a finding that the Veteran did not have a diagnosis of a disability.  The March 1996 rating decision continued the November 1958 denial with regard to a low back disability and bilateral pes planus, after the Veteran had filed a claim to reopen those claims only.  

Pertinent evidence of record at the time of the initial November 1958 denial included the Veteran's service medical records, which showed the Veteran received consistent treatment throughout service for back, left knee, and feet pain, and a November 1958 VA examination which noted diagnoses of minimal scoliosis and "racial type flat feet."  Pertinent evidence of record at the time of the March 1996 denial included post-service treatment records, which document regular complaints of back and left knee pain, with sporadic complaints of feet pain; and lay statements from the Veteran regarding injuries and treatment related to the claimed disabilities while on active service.  

Low Back Disability and Bilateral Pes Planus

The pertinent evidence that has been received since the March 1996 rating decision includes additional and duplicate private post-service treatment records.  These records show that the Veteran has consistently reported that his low back complaints are related to an August 1993 work injury and do not show that the Veteran's 1958 diagnosis of scoliosis, a developmental abnormality, was aggravated by his active service.  The additional private post-service treatment records contain minimal complaints of feet pain.  Further, received after the March 1996 rating decision are VA post-service treatment records, which are silent for complaints or diagnoses related to the back or feet.  The Veteran has also submitted additional lay statements that reiterate his previous statements of record. 

The Board finds that the evidence added to the record since the March 1996 rating decision is not new and material.  In essence, the evidence added to the record is cumulative of evidence present prior to 1996, and does not raise a reasonable possibility of substantiating the claim. The Veteran has not provided new evidence indicating that he currently has a low back disability that was incurred in active service, or that his 1958 diagnosis of scoliosis was aggravated beyond its natural progression by his active service.  Further, the new evidence does not show that the Veteran's pes planus was aggravated beyond its natural progression by his active service, or that he even receives current treatment for the disability.  No additional evidence showing a in-service incurrence or aggravation has been received.  The Veteran's own statements are cumulative of those considered at the time of the previous final denial.

Therefore, as noted, the evidence added to the record is not sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for a low back disability and bilateral pes planus is not warranted.

Left Knee Disability

Pertinent evidence received since the November 1958 rating decision includes post-service private treatment records noting a left knee diagnosis of osteoarthritis and osteopenia.  

The Board finds that the private treatment records documenting diagnoses of a left knee disability is new and material.  The Board notes that it is not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for a left knee disability is warranted.  


ORDER

New and material evidence has not been presented to reopen the claim of entitlement to service connection a low back disability.

New and material evidence has not been presented to reopen the claim of entitlement to service connection for bilateral pes planus.

New and material evidence has been received and the claim of entitlement to service connection for a left knee disability, is reopened.



REMAND

The Board finds that additional development is needed before the Veteran's remaining claim on appeal is decided.

The Veteran has reported that he has a left knee disability that is related to active service.  A review of the service medical records show that the Veteran was treated on numerous occasions for reports of left knee pain and swelling.  The post-service medical evidence shows that he has been assigned diagnoses of osteoarthritis and osteopenia by private medical providers.  

In light of the Veteran's reported left knee pain in service, his complaints of chronic left knee pain since service, and the fact that the Veteran has since been diagnosed with osteoarthritis and osteopenia, the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of any current left knee disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the record indicates that the Veteran has reported that he began having left knee trouble prior to active service; however, his induction examination does not note a diagnosis of any left knee disabilities and he is therefore presumed to have been sound upon entry into active service with regard to his left knee.  

Additionally, attempts should be made to identify and obtain any outstanding treatment records prior to a decision being made on the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of any current left knee disability.  Any indicated studies should be performed.  The claims file must be reviewed by the examiner and the report should note that review.  The rationale for all opinions expressed must be provided.  Based on the examination results and a review of the record, the examiner should provide an opinion as to whether any current left knee disability is at least as likely as not (50 percent or greater probability) related to the Veteran's active service, to include documented complaints of pain and swelling therein. The examiner should presume that the Veteran was sound upon entry into active service in 1954. 

2. Then, readjudicate the remaining claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


